NOTE: This order is nonprecedential.


  mutteb ~tate~ qcourt of ~peaI~
      for tbe jfeberaI qctrcutt

               GERARDO c. AOANAN,
                 Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                       2012-7076


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-3682, Judge Ronald M.
Holdaway.


                     ON MOTION


    Before LOURIE, SCHALL and DYK, Circuit Judges.
PER CURIAM.
                      ORDER
   Gerardo C. Aoanan moves for reconsideration of the
court's order dismissing his appeal as untimely filed.
   Upon consideration thereof,
AOANAN v. SHINSEKI                                         2

   IT Is ORDERED THAT:
   The motion is denied.
                             FOR THE COURT


    DEC 11 2012              /s/ Jan Horbaly
       Date                  Jan Horbaly
                             Clerk
cc: Gerardo C. Aoanan
    Amanda L. Tantum, Esq.
    s25
                                  u.s. eouRf~1f3pEALS FOR
                                  .. THE FEDERAL r!RCUlT
                                       DEC 1 "I   ~Ul~
                                          JANHQRBAlY
                                             a.ERK